

	

		II

		109th CONGRESS

		1st Session

		S. 2118

		IN THE SENATE OF THE UNITED

		  STATES

		

			December 15, 2005

			Mr. Sununu (for himself,

			 Mrs. Feinstein, Mr. Craig, Mr.

			 Obama, Ms. Murkowski,

			 Mr. Hagel, and Mrs. Clinton) introduced the following bill; which

			 was read twice and referred to the Committee on the Judiciary

		

		A BILL

		To amend the USA PATRIOT ACT to extend the

		  sunset of certain provisions of that Act and the lone wolf provision of the

		  Intelligence Reform and Terrorism Prevention Act of 2004 to March 31, 2006, and

		  to combat methamphetamine abuse.

	

	

		IExtension of

			 sunset of certain provisions of the USA PATRIOT ACT and the lone wolf provision

			 of the Intelligence Reform and Terrorism Prevention Act of

			 2004

			101.Extension of sunset of

			 certain provisions of the USA PATRIOT ACT and the lone wolf provision of the

			 Intelligence Reform and Terrorism Prevention Act of

			 2004Section 224(a) of the Uniting and

			 Strengthening America by Providing Appropriate Tools Required to Intercept and

			 Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 (Public Law 107–56; 115 Stat.

			 295) is amended by striking December 31, 2005 and inserting

			 March 31, 2006.

			IICombat

			 Methamphetamine Epidemic Act of 2005

			201.Short

			 titleThis title may be cited

			 as the Combat Methamphetamine Epidemic Act of 2005.

			ADomestic

			 regulation of precursor chemicals

				211.Scheduled

			 listed chemical products; restrictions on sales quantity, behind-the-counter

			 access, and other safeguards

					(a)Scheduled listed

			 chemical products

						(1)In

			 generalSection 102 of the Controlled Substances Act (21 U.S.C.

			 802) is amended—

							(A)by redesignating

			 paragraph (46) as paragraph (49); and

							(B)by inserting after

			 paragraph (44) the following paragraphs:

								

									(45)(A)The term

				scheduled listed chemical product means, subject to subparagraph

				(B), a product that—

											(i)contains ephedrine, pseudoephedrine,

				or phenylpropanolamine; and

											(ii)may be marketed or distributed

				lawfully in the United States under the Federal, Food, Drug, and Cosmetic Act

				as a nonprescription drug.

											Each

				reference in clause (i) to ephedrine, pseudoephedrine, or phenylpropanolamine

				includes each of the salts, optical isomers, and salts of optical isomers of

				such chemical.(B)Such term does not include a product

				described in subparagraph (A) if the product contains a chemical specified in

				such subparagraph that the Attorney General has under section 201(a) added to

				any of the schedules under section 202(c). In the absence of such scheduling by

				the Attorney General, a chemical specified in such subparagraph may not be

				considered to be a controlled substance.

										(46)The term regulated

				seller means a retail distributor (including a pharmacy or a mobile

				retail vendor), except that such term does not include an employee or agent of

				such distributor.

									(47)The term mobile retail

				vendor means a person or entity that makes sales at retail from a stand

				that is intended to be temporary, or is capable of being moved from one

				location to another, whether the stand is located within or on the premises of

				a fixed facility (such as a kiosk at a shopping center or an airport) or

				whether the stand is located on unimproved real estate (such as a lot or field

				leased for retail purposes).

									(48)The term at retail, with

				respect to the sale or purchase of a scheduled listed chemical product, means a

				sale or purchase for personal use,

				respectively.

									.

							(2)Conforming

			 amendmentsThe Controlled

			 Substances Act (21 U.S.C. 801 et seq.) is amended—

							(A)in section 102, in

			 paragraph (49) (as redesignated by paragraph (1)(A) of this subsection)—

								(i)in subparagraph

			 (A), by striking pseudoephedrine or and inserting

			 ephedrine, pseudoephedrine, or; and

								(ii)by striking

			 subparagraph (B) and redesignating subparagraph (C) as subparagraph (B);

			 and

								(B)in section

			 310(b)(3)(D)(ii), by striking 102(46) and inserting

			 102(49).

							(b)Restrictions on

			 sales quantity; behind-the-counter access; logbook requirement; training of

			 sales personnel; privacy protections

						(1)In

			 generalSection 310 of the Controlled Substances Act (21 U.S.C.

			 830) is amended by adding at the end the following subsections:

							

								(d)Scheduled listed

				chemicals; restrictions on sales quantity; requirements regarding nonliquid

				formsWith respect to

				ephedrine base, pseudoephedrine base, or phenylpropanolamine base in a

				scheduled listed chemical product—

									(1)the quantity of

				such base sold at retail in such a product by a regulated seller, or a

				distributor required to submit reports by subsection (b)(3) may not, for any

				purchaser, exceed a daily amount of 3.6 grams, without regard to the number of

				transactions; and

									(2)such a seller or distributor may not sell

				such a product in nonliquid form (including gel caps) at retail unless the

				product is packaged in blister packs, each blister containing not more than 2

				dosage units, or where the use of blister packs is technically infeasible, the

				product is packaged in unit dose packets or pouches.

									(e)Scheduled listed

				chemicals; behind-the-counter access; logbook requirement; training of sales

				personnel; privacy protections

									(1)Requirements

				regarding retail transactions

										(A)In

				generalEach regulated seller shall ensure that, subject to

				subparagraph (F), sales by such seller of a scheduled listed chemical product

				at retail are made in accordance with the following:

											(i)In

				offering the product for sale, the seller places the product such that

				customers do not have direct access to the product before the sale is made (in

				this paragraph referred to as behind-the-counter placement). For

				purposes of this paragraph, a behind-the-counter placement of a product

				includes circumstances in which the product is stored in a locked cabinet that

				is located in an area of the facility involved to which customers do have

				direct access.

											(ii)The seller

				delivers the product directly into the custody of the purchaser.

											(iii)The seller maintains, in accordance with

				criteria issued by the Attorney General, a written or electronic list of such

				sales that identifies the products by name, the quantity sold, the names and

				addresses of purchasers, and the dates and times of the sales (which list is

				referred to in this subsection as the logbook), except that such

				requirement does not apply to any purchase by an individual of a single sales

				package if that package contains not more than 60 milligrams of

				pseudoephedrine.

											(iv)In the case of a

				sale to which the requirement of clause (iii) applies, the seller does not sell

				such a product unless—

												(I)the prospective

				purchaser—

													(aa)presents an identification card that

				provides a photograph and is issued by a State or the Federal Government, or a

				document that, with respect to identification, is considered acceptable for

				purposes of sections 274a.2(b)(1)(v)(A) and 274a.2(b)(1)(v)(B) of title 8, Code

				of Federal Regulations (as in effect on or after the date of the enactment of

				the Combat Methamphetamine Epidemic Act of

				2005); and

													(bb)signs the logbook

				and enters in the logbook his or her name, address, and the date and time of

				the sale; and

													(II)the seller—

													(aa)determines that

				the name entered in the logbook corresponds to the name provided on such

				identification and that the date and time entered are correct; and

													(bb)enters in the logbook the name of the

				product and the quantity sold.

													(v)The logbook

				includes, in accordance with criteria of the Attorney General, a notice to

				purchasers that entering false statements or misrepresentations in the logbook

				may subject the purchasers to criminal penalties under section 1001 of title

				18, United States Code, which notice specifies the maximum fine and term of

				imprisonment under such section.

											(vi)The seller

				maintains each entry in the logbook for not fewer than two years after the date

				on which the entry is made.

											(vii)In the case of individuals who are

				responsible for delivering such products into the custody of purchasers or who

				deal directly with purchasers by obtaining payments for the products, the

				seller has submitted to the Attorney General a self-certification that all such

				individuals have, in accordance with criteria under subparagraph (B)(ii),

				undergone training provided by the seller to ensure that the individuals

				understand the requirements that apply under this subsection and subsection

				(d).

											(viii)The seller

				maintains a copy of such certification and records demonstrating that

				individuals referred to in clause (vii) have undergone the training.

											(ix)If

				the seller is a mobile retail vendor:

												(I)The seller

				complies with clause (i) by placing the product in a locked cabinet.

												(II)The seller does not sell more than 7.5

				grams of ephedrine base, pseudoephedrine base, or phenylpropanolamine base in

				such products per customer during a 30-day period.

												(B)Additional

				provisions regarding certifications and training

											(i)In

				generalA regulated seller

				may not sell any scheduled listed chemical product at retail unless the seller

				has submitted to the Attorney General the self-certification referred to in

				subparagraph (A)(vii). The certification is not effective for purposes of the

				preceding sentence unless, in addition to provisions regarding the training of

				individuals referred to in such subparagraph, the certification includes a

				statement that the seller understands each of the requirements that apply under

				this paragraph and under subsection (d) and agrees to comply with the

				requirements.

											(ii)Issuance of

				criteria; self-certificationThe Attorney General shall by

				regulation establish criteria for certifications under this paragraph. The

				criteria shall—

												(I)provide that the

				certifications are self-certifications provided through the program under

				clause (iii);

												(II)provide that a

				separate certification is required for each place of business at which a

				regulated seller sells scheduled listed chemical products at retail; and

												(III)include criteria

				for training under subparagraph (A)(vii).

												(iii)Program for

				regulated sellersThe Attorney General shall establish a program

				regarding such certifications and training in accordance with the

				following:

												(I)The program shall

				be carried out through an Internet site of the Department of Justice and such

				other means as the Attorney General determines to be appropriate.

												(II)The program shall

				inform regulated sellers that section 1001 of title 18, United States Code,

				applies to such certifications.

												(III)The program

				shall make available to such sellers an explanation of the criteria under

				clause (ii).

												(IV)The program shall

				be designed to permit the submission of the certifications through such

				Internet site.

												(V)The program shall

				be designed to automatically provide the explanation referred to in subclause

				(III), and an acknowledgement that the Department has received a certification,

				without requiring direct interactions of regulated sellers with staff of the

				Department (other than the provision of technical assistance, as

				appropriate).

												(iv)Availability of

				certification to state and local officialsPromptly after

				receiving a certification under subparagraph (A)(vii), the Attorney General

				shall make available a copy of the certification to the appropriate State and

				local officials.

											(C)Privacy

				protectionsIn order to protect the privacy of individuals who

				purchase scheduled listed chemical products, the Attorney General shall by

				regulation establish restrictions on disclosure of information in logbooks

				under subparagraph (A)(iii). Such regulations shall—

											(i)provide for the

				disclosure of the information as appropriate to the Attorney General and to

				State and local law enforcement agencies; and

											(ii)prohibit accessing, using, or sharing

				information in the logbooks for any purpose other than to ensure compliance

				with this title or to facilitate a product recall to protect public health and

				safety.

											(D)False statements

				or misrepresentations by purchasersFor purposes of section 1001 of title 18,

				United States Code, entering information in the logbook under subparagraph

				(A)(iii) shall be considered a matter within the jurisdiction of the executive,

				legislative, or judicial branch of the Government of the United States.

										(E)Good faith

				protectionA regulated seller

				who in good faith releases information in a logbook under subparagraph (A)(iii)

				to Federal, State, or local law enforcement authorities is immune from civil

				liability for such release unless the release constitutes gross negligence or

				intentional, wanton, or willful misconduct.

										(F)Inapplicability

				of requirements to certain salesSubparagraph (A) does not apply

				to the sale at retail of a scheduled listed chemical product if a report on the

				sales transaction is required to be submitted to the Attorney General under

				subsection (b)(3).

										(G)Certain measures

				regarding theft and diversionA regulated seller may take

				reasonable measures to guard against employing individuals who may present a

				risk with respect to the theft and diversion of scheduled listed chemical

				products, which may include, notwithstanding State law, asking applicants for

				employment whether they have been convicted of any crime involving or related

				to such products or controlled

				substances.

										.

						(2)Effective

			 datesWith respect to subsections (d) and (e)(1) of section 310

			 of the Controlled Substances Act, as added by paragraph (1) of this

			 subsection:

							(A)Such subsection

			 (d) applies on and after the expiration of the 30-day period beginning on the

			 date of the enactment of this Act.

							(B)Such subsection

			 (e)(1) applies on and after September 30, 2006.

							(c)Mail-order

			 reporting

						(1)In

			 generalSection 310(e) of the Controlled Substances Act, as added

			 by subsection (b)(1) of this section, is amended by adding at the end the

			 following:

							

								(2)Mail-order

				reporting; verification of identity of purchaser; 30-day restriction on

				quantities for individual purchasersEach regulated person who

				makes a sale at retail of a scheduled listed chemical product and is required

				under subsection (b)(3) to submit a report of the sales transaction to the

				Attorney General is subject to the following:

									(A)The person shall,

				prior to shipping the product, confirm the identity of the purchaser in

				accordance with procedures established by the Attorney General. The Attorney

				General shall by regulation establish such procedures.

									(B)The person may not

				sell more than 7.5 grams of ephedrine base, pseudoephedrine base, or

				phenylpropanolamine base in such products per customer during a 30-day

				period.

									.

						(2)Inapplicability

			 of reporting exemption for retail distributorsSection 310(b)(3)(D)(ii) of the Controlled

			 Substances Act (21 U.S.C. 830(b)(3)(D)(ii)) is amended by inserting before the

			 period the following: , except that this clause does not apply to sales

			 of scheduled listed chemical products at retail.

						(3)Effective

			 dateThe amendments made by

			 paragraphs (1) and (2) apply on and after the expiration of the 30-day period

			 beginning on the date of the enactment of this Act.

						(d)Exemptions for

			 certain productsSection 310(e) of the Controlled Substances Act,

			 as added and amended by subsections (b) and (c) of this section, respectively,

			 is amended by adding at the end the following paragraph:

						

							(3)Exemptions for

				certain productsUpon the application of a manufacturer of a

				scheduled listed chemical product, the Attorney General may by regulation

				provide that the product is exempt from the provisions of subsection (d) and

				paragraphs (1) and (2) of this subsection if the Attorney General determines

				that the product cannot be used in the illicit manufacture of

				methamphetamine.

							.

					(e)Restrictions on

			 quantity purchased during 30-day period

						(1)In

			 generalSection 404(a) of the Controlled Substances Act (21

			 U.S.C. 844(a)) is amended by inserting after the second sentence the following:

			 It shall be unlawful for any person to knowingly or intentionally

			 purchase at retail during a 30 day period more than 9 grams of ephedrine base,

			 pseudoephedrine base, or phenylpropanolamine base in a scheduled listed

			 chemical product, except that, of such 9 grams, not more than 7.5 grams may be

			 imported by means of shipping through any private or commercial carrier or the

			 Postal Service..

						(2)Effective

			 dateThe amendment made by paragraph (1) applies on and after the

			 expiration of the 30-day period beginning on the date of the enactment .

						(f)Enforcement of

			 requirements for retail sales

						(1)Civil and

			 criminal penalties

							(A)In

			 generalSection 402(a) of the Controlled Substances Act (21

			 U.S.C. 842(a)) is amended—

								(i)in paragraph (10),

			 by striking or after the semicolon;

								(ii)in paragraph

			 (11), by striking the period at the end and inserting a semicolon; and

								(iii)by inserting

			 after paragraph (11) the following paragraphs:

									

										(12)who is a regulated seller, or a distributor

				required to submit reports under subsection (b)(3) of section 310—

											(A)to sell at retail a scheduled listed

				chemical product in violation of paragraph (1) of subsection (d) of such

				section, knowing at the time of the transaction involved (independent of

				consulting the logbook under subsection (e)(1)(A)(iii) of such section) that

				the transaction is a violation; or

											(B)to knowingly or

				recklessly sell at retail such a product in violation of paragraph (2) of such

				subsection (d);

											(13)who is a regulated seller to knowingly or

				recklessly sell at retail a scheduled listed chemical product in violation of

				subsection (e) of such section; or

										(14)who is a regulated

				seller or an employee or agent of such seller to disclose, in violation of

				regulations under subparagraph (C) of section 310(e)(1), information in

				logbooks under subparagraph (A)(iii) of such section, or to refuse to provide

				such a logbook to Federal, State, or local law enforcement

				authorities.

										.

								(B)Conforming

			 amendmentSection 401(f)(1)

			 of the Controlled Substances Act (21 U.S.C. 841(f)(1)) is amended by inserting

			 after shall the following: , except to the extent that

			 paragraph (12), (13), or (14) of section 402(a) applies,.

							(2)Authority to

			 prohibit sales by violatorsSection 402(c) of the Controlled Substances

			 Act (21 U.S.C. 842(c)) is amended by adding at the end the following

			 paragraph:

							

								(4)(A)If a regulated seller, or a distributor

				required to submit reports under section 310(b)(3), violates paragraph (12) of

				subsection (a) of this section, or if a regulated seller violates paragraph

				(13) of such subsection, the Attorney General may by order prohibit such seller

				or distributor (as the case may be) from selling any scheduled listed chemical

				product. Any sale of such a product in violation of such an order is subject to

				the same penalties as apply under paragraph (2).

									(B)An order under subparagraph (A) may

				be imposed only through the same procedures as apply under section 304(c) for

				an order to show

				cause.

									.

						(g)Preservation of

			 state authority to regulate scheduled listed chemicalsThis

			 section and the amendments made by this section may not be construed as having

			 any legal effect on section 708 of the Controlled Substances Act as applied to

			 the regulation of scheduled listed chemicals (as defined in section 102(45) of

			 such Act).

					212.Regulated

			 transactions

					(a)Conforming

			 amendments regarding scheduled listed chemicalsThe Controlled

			 Substances Act (21 U.S.C. 801 et seq.) is amended—

						(1)in section

			 102—

							(A)in paragraph

			 (39)(A)—

								(i)by

			 amending clause (iv) to read as follows:

									

										(iv)any transaction in a listed

				chemical that is contained in a drug that may be marketed or distributed

				lawfully in the United States under the Federal Food, Drug, and Cosmetic Act,

				subject to clause (v), unless—

											(I)the Attorney General has determined under

				section 204 that the drug or group of drugs is being diverted to obtain the

				listed chemical for use in the illicit production of a controlled substance;

				and

											(II)the

				quantity of the listed chemical contained in the drug included in the

				transaction or multiple transactions equals or exceeds the threshold

				established for that chemical by the Attorney

				General;

											;

								(ii)by

			 redesignating clause (v) as clause (vi); and

								(iii)by

			 inserting after clause (iv) the following clause:

									

										(v)any transaction in a scheduled listed

				chemical product that is a sale at retail by a regulated seller or a

				distributor required to submit reports under section 310(b)(3);

				or

										; and

								(B)by striking the paragraph (45) that relates

			 to the term ordinary over-the-counter pseudoephedrine or

			 phenylpropanolamine product;

							(2)in section 204, by

			 striking subsection (e); and

						(3)in section 303(h),

			 in the second sentence, by striking section 102(39)(A)(iv) and

			 inserting clause (iv) or (v) of section 102(39)(A).

						(b)Public Law

			 104–237Section 401 of the

			 Comprehensive Methamphetamine Control Act of 1996 (21 U.S.C. 802 note) (Public

			 Law 104–237) is amended by striking subsections (d), (e), and (f).

					213.Authority to

			 establish production quotasSection 306 of the

			 Controlled Substances Act (21 U.S.C.

			 826) is amended—

					(1)in subsection (a),

			 by inserting and for ephedrine, pseudoephedrine, and

			 phenylpropanolamine after for each basic class of controlled

			 substance in schedules I and II;

					(2)in subsection (b), by inserting or

			 for ephedrine, pseudoephedrine, or phenylpropanolamine after for

			 each basic class of controlled substance in schedule I or II;

					(3)in subsection (c), in the first sentence,

			 by inserting and for ephedrine, pseudoephedrine, and

			 phenylpropanolamine after for the basic classes of controlled

			 substances in schedules I and II;

					(4)in subsection (d),

			 by inserting or ephedrine, pseudoephedrine, or

			 phenylpropanolamine after that basic class of controlled

			 substance;

					(5)in subsection (e),

			 by inserting or for ephedrine, pseudoephedrine, or

			 phenylpropanolamine after for a basic class of controlled

			 substance in schedule I or II;

					(6)in subsection

			 (f)—

						(A)by inserting

			 or ephedrine, pseudoephedrine, or phenylpropanolamine after

			 controlled substances in schedules I and II;

						(B)by inserting

			 or of ephedrine, pseudoephedrine, or phenylpropanolamine after

			 the manufacture of a controlled substance; and

						(C)by inserting

			 or chemicals after such incidentally produced

			 substances; and

						(7)by adding at the

			 end the following subsection:

						

							(g)Each reference in this section to

				ephedrine, pseudoephedrine, or phenylpropanolamine includes each of the salts,

				optical isomers, and salts of optical isomers of such

				chemical.

							.

					214.Penalties;

			 authority for manufacturing; quotaSection 402(b) of the

			 Controlled Substances Act (21 U.S.C.

			 842(b)) is amended by inserting after manufacture a controlled substance

			 in schedule I or II the following: , or ephedrine,

			 pseudoephedrine, or phenylpropanolamine or any of the salts, optical isomers,

			 or salts of optical isomers of such chemical,

				215.Restrictions on

			 importation; authority to permit imports for medical, scientific, or other

			 legitimate purposesSection

			 1002 of the Controlled Substances Import and

			 Export Act (21 U.S.C. 952) is amended—

					(1)in subsection

			 (a)—

						(A)in the matter

			 preceding paragraph (1), by inserting or ephedrine, pseudoephedrine, or

			 phenylpropanolamine, after schedule III, IV, or V of title

			 II,; and

						(B)in paragraph (1), by inserting , and

			 of ephedrine, pseudoephedrine, and phenylpropanolamine,  after

			 coca leaves; and

						(2)by

			 adding at the end the following subsections:

						

							(d)(1)With respect to a

				registrant under section 1008 who is authorized under subsection (a)(1) to

				import ephedrine, pseudoephedrine, or phenylpropanolamine, at any time during

				the year the registrant may apply for an increase in the amount of such

				chemical that the registrant is authorized to import, and the Attorney General

				may approve the application if the Attorney General determines that the

				approval is necessary to provide for medical, scientific, or other legitimate

				purposes regarding the chemical.

								(2)With respect to the application under

				paragraph (1):

									(A)Not later than 60 days after receiving

				the application, the Attorney General shall approve or deny the

				application.

									(B)In approving the application, the

				Attorney General shall specify the period of time for which the approval is in

				effect, or shall provide that the approval is effective until the registrant

				involved is notified in writing by the Attorney General that the approval is

				terminated.

									(C)If the Attorney General does not

				approve or deny the application before the expiration of the 60-day period

				under subparagraph (A), the application is deemed to be approved, and such

				approval remains in effect until the Attorney General notifies the registrant

				in writing that the approval is terminated.

									(e)Each reference in

				this section to ephedrine, pseudoephedrine, or phenylpropanolamine includes

				each of the salts, optical isomers, and salts of optical isomers of such

				chemical.

							.

					216.Notice of

			 importation or exportation; approval of sale or transfer by importer or

			 exporter

					(a)In

			 generalSection 1018 of the

			 Controlled Substances Import and Export

			 Act (21 U.S.C. 971) is amended—

						(1)in subsection

			 (b)(1), in the first sentence, by striking or to an importation by a

			 regular importer and inserting or to a transaction that is an

			 importation by a regular importer;

						(2)by redesignating

			 subsections (d) and (e) as subsections (e) and (f), respectively;

						(3)by inserting after

			 subsection (c) the following subsection:

							

								(d)(1)(A)Information provided in

				a notice under subsection (a) or (b) shall include the name of the person to

				whom the importer or exporter involved intends to transfer the listed chemical

				involved, and the quantity of such chemical to be transferred.

										(B)In the case of a notice under subsection

				(b) submitted by a regular importer, if the transferee identified in the notice

				is not a regular customer, such importer may not transfer the listed chemical

				until after the expiration of the 15-day period beginning on the date on which

				the notice is submitted to the Attorney General.

										(C)After a notice under subsection (a) or (b)

				is submitted to the Attorney General, if circumstances change and the importer

				or exporter will not be transferring the listed chemical to the transferee

				identified in the notice, or will be transferring a greater quantity of the

				chemical than specified in the notice, the importer or exporter shall update

				the notice to identify the most recent prospective transferee or the most

				recent quantity or both (as the case may be) and may not transfer the listed

				chemical until after the expiration of the 15-day period beginning on the date

				on which the update is submitted to the Attorney General, except that such

				15-day restriction does not apply if the prospective transferee identified in

				the update is a regular customer. The preceding sentence applies with respect

				to changing circumstances regarding a transferee or quantity identified in an

				update to the same extent and in the same manner as such sentence applies with

				respect to changing circumstances regarding a transferee or quantity identified

				in the original notice under subsection (a) or (b).

										(D)In the case of a transfer of a listed

				chemical that is subject to a 15-day restriction under subparagraph (B) or (C),

				the transferee involved shall, upon the expiration of the 15-day period, be

				considered to qualify as a regular customer, unless the Attorney General

				otherwise notifies the importer or exporter involved in writing.

										(2)With respect to a transfer of a listed

				chemical with which a notice or update referred to in paragraph (1) is

				concerned:

										(A)The Attorney General, in accordance

				with the same procedures as apply under subsection (c)(2)—

											(i)may order the suspension of the transfer of

				the listed chemical by the importer or exporter involved, except for a transfer

				to a regular customer, on the ground that the chemical may be diverted to the

				clandestine manufacture of a controlled substance (without regard to the form

				of the chemical that may be diverted, including the diversion of a finished

				drug product to be manufactured from bulk chemicals to be transferred), subject

				to the Attorney General ordering such suspension before the expiration of the

				15-day period referred to in paragraph (1) with respect to the importation or

				exportation (in any case in which such a period applies); and

											(ii)may, for purposes of clause (i)

				and paragraph (1), disqualify a regular customer on such ground.

											(B)From and after the time when the Attorney

				General provides written notice of the order under subparagraph (A) (including

				a statement of the legal and factual basis for the order) to the importer or

				exporter, the importer or exporter may not carry out the transfer.

										(3)For purposes of this

				subsection:

										(A)The terms importer and

				exporter mean a regulated person who imports or exports a listed

				chemical, respectively.

										(B)The term transfer, with

				respect to a listed chemical, includes the sale of the chemical.

										(C)The term transferee

				means a person to whom an importer or exporter transfers a listed

				chemical.

										;

				and

						(4)by adding at the

			 end the following subsection:

							

								(g)Within 30 days after a transaction covered

				by this section is completed, the importer or exporter shall send the Attorney

				General a return declaration containing particulars of the transaction,

				including the date, quantity, chemical, container, name of transferees, and

				such other information as the Attorney General may specify in regulations. For

				importers, a single return declaration may include the particulars of both the

				importation and distribution. If the importer has not distributed all chemicals

				imported by the end of the initial 30-day period, the importer shall file

				supplemental return declarations no later than 30 days from the date of any

				further distribution, until the distribution or other disposition of all

				chemicals imported pursuant to the import notification or any update are

				accounted

				for.

								.

						(b)Conforming

			 amendments

						(1)Controlled substances import and export

			 actThe Controlled

			 Substances Import and Export Act (21 U.S.C. 951 et seq.) is

			 amended—

							(A)in section 1010(d)(5), by striking

			 section 1018(e)(2) or (3) and inserting paragraph (2) or

			 (3) of section 1018(f); and

							(B)in section

			 1018(c)(1), in the first sentence, by inserting before the period the

			 following: (without regard to the form of the chemical that may be

			 diverted, including the diversion of a finished drug product to be manufactured

			 from bulk chemicals to be transferred).

							(2)Controlled

			 substances actSection

			 310(b)(3)(D)(v) of the Controlled Substances

			 Act (21 U.S.C. 830(b)(3)(D)(v)) is amended by striking

			 section 1018(e)(2) and inserting section

			 1018(f)(2).

						217.Enforcement of

			 restrictions on importation and of requirement of notice of

			 transferSection 1010(d)(6) of

			 the Controlled Substances Import and Export

			 Act (21 U.S.C. 960(d)(6)) is amended to read as follows:

					

						(6)imports a listed

				chemical in violation of section 1002, imports or exports such a chemical in

				violation of section 1007 or 1018, or transfers such a chemical in violation of

				section 1018(d);

				or

						.

				218.Coordination

			 with United States Trade RepresentativeIn implementing sections 713 through 717 and

			 section 721 of this title, the Attorney General shall consult with the United

			 States Trade Representative to ensure implementation complies with all

			 applicable international treaties and obligations of the United States.

				BInternational

			 regulation of precursor chemicals

				221.Information on

			 foreign chain of distribution; import restrictions regarding failure of

			 distributors to cooperateSection 1018 of the Controlled Substances

			 Import and Export Act (21 U.S.C. 971), as amended by section 716(a)(4) of this

			 title, is further amended by adding at the end the following subsection:

					

						(h)(1)With respect to a

				regulated person importing ephedrine, pseudoephedrine, or phenylpropanolamine

				(referred to in this section as an importer), a notice of

				importation under subsection (a) or (b) shall include all information known to

				the importer on the chain of distribution of such chemical from the

				manufacturer to the importer.

							(2)For the purpose of preventing or

				responding to the diversion of ephedrine, pseudoephedrine, or

				phenylpropanolamine for use in the illicit production of methamphetamine, the

				Attorney General may, in the case of any person who is a manufacturer or

				distributor of such chemical in the chain of distribution referred to in

				paragraph (1) (which person is referred to in this subsection as a

				foreign-chain distributor), request that such distributor

				provide to the Attorney General information known to the distributor on the

				distribution of the chemical, including sales.

							(3)If the Attorney General determines

				that a foreign-chain distributor is refusing to cooperate with the Attorney

				General in obtaining the information referred to in paragraph (2), the Attorney

				General may, in accordance with procedures that apply under subsection (c),

				issue an order prohibiting the importation of ephedrine, pseudoephedrine, or

				phenylpropanolamine in any case in which such distributor is part of the chain

				of distribution for such chemical. Not later than 60 days prior to issuing the

				order, the Attorney General shall publish in the Federal Register a notice of

				intent to issue the order. During such 60-day period, imports of the chemical

				with respect to such distributor may not be restricted under this

				paragraph.

							.

				222.Requirements

			 relating to the largest exporting and importing countries of certain precursor

			 chemicals

					(a)Reporting

			 requirementsSection 489(a) of the Foreign Assistance Act of 1961

			 (22 U.S.C. 2291h(a)) is amended by adding at the end the following new

			 paragraph:

						

							(8)A separate section that contains the

				following:

								(A)An identification

				of the five countries that exported the largest amount of pseudoephedrine,

				ephedrine, and phenylpropanolamine (including the salts, optical isomers, or

				salts of optical isomers of such chemicals, and also including any products or

				substances containing such chemicals) during the preceding calendar

				year.

								(B)An identification of

				the five countries that imported the largest amount of the chemicals described

				in clause (i) during the preceding calendar year and have the highest rate of

				diversion of such chemicals for use in the illicit production of

				methamphetamine (either in that country or in another country).

								(C)An economic

				analysis of the total worldwide production of the chemicals described in clause

				(i) as compared to the legitimate demand for such chemicals worldwide.

								(9)The identification

				of countries that imported the largest amount of chemicals under subparagraph

				(A)(ii) shall be based on the following:

								(A)An economic

				analysis that estimates the legitimate demand for such chemicals in such

				countries as compared to the actual or estimated amount of such chemicals that

				is imported into such countries.

								(B)The best available

				data and other information regarding the production of methamphetamine in such

				countries and the diversion of such chemicals for use in the production of

				methamphetamine.

								.

					(b)Annual

			 certification proceduresSection 490(a) of the Foreign Assistance

			 Act of 1961 (22 U.S.C. 2291j(a)) is amended—

						(1)in paragraph (1),

			 by striking major illicit drug producing country or major drug-transit

			 country and inserting major illicit drug producing country,

			 major drug-transit country, or country identified pursuant to clause (i) or

			 (ii) of section 489(a)(8)(A) of this Act; and

						(2)in paragraph (2),

			 by inserting after (as determined under subsection (h)) the

			 following: or country identified pursuant to clause (i) or (ii) of

			 section 489(a)(8)(A) of this Act.

						(c)Conforming

			 amendmentSection 706 of the

			 Foreign Relations Authorization Act, Fiscal Year 2003 (22 U.S.C. 2291j–1) is

			 amended in paragraph (5) by adding at the end the following:

						

							(C)Nothing in this section shall affect the

				requirements of section 490 of the Foreign Assistance Act of 1961 (22 U.S.C.

				2291j) with respect to countries identified pursuant to section clause (i) or

				(ii) of 489(a)(8)(A) of the Foreign Assistance Act of

				1961.

							.

					(d)Plan to address

			 diversion of precursor chemicalsIn the case of each country identified

			 pursuant to clause (i) or (ii) of section 489(a)(8)(A) of the Foreign

			 Assistance Act of 1961 (as added by subsection (a)) with respect to which the

			 President has not transmitted to Congress a certification under section 490(b)

			 of such Act (22 U.S.C. 2291j(b)), the Secretary of State, in consultation with

			 the Attorney General, shall, not later than 180 days after the date on which

			 the President transmits the report required by section 489(a) of such Act (22

			 U.S.C. 2291h(a)), submit to Congress a comprehensive plan to address the

			 diversion of the chemicals described in section 489(a)(8)(A)(i) of such Act to

			 the illicit production of methamphetamine in such country or in another

			 country, including the establishment, expansion, and enhancement of regulatory,

			 law enforcement, and other investigative efforts to prevent such

			 diversion.

					(e)Authorization of

			 AppropriationsThere are authorized to be appropriated to the

			 Secretary of State to carry out this section $1,000,000 for each of the fiscal

			 years 2006 and 2007.

					223.Prevention of

			 smuggling of methamphetamine into the United States from Mexico

					(a)In

			 generalThe Secretary of

			 State, acting through the Assistant Secretary of the Bureau for International

			 Narcotics and Law Enforcement Affairs, shall take such actions as are necessary

			 to prevent the smuggling of methamphetamine into the United States from

			 Mexico.

					(b)Specific

			 ActionsIn carrying out subsection (a), the Secretary

			 shall—

						(1)improve bilateral

			 efforts at the United States-Mexico border to prevent the smuggling of

			 methamphetamine into the United States from Mexico;

						(2)seek to work with Mexican law enforcement

			 authorities to improve the ability of such authorities to combat the production

			 and trafficking of methamphetamine, including by providing equipment and

			 technical assistance, as appropriate; and

						(3)encourage the Government of Mexico to take

			 immediate action to reduce the diversion of pseudoephedrine by drug trafficking

			 organizations for the production and trafficking of methamphetamine.

						(c)ReportNot

			 later than one year after the date of the enactment of this Act, and annually

			 thereafter, the Secretary shall submit to the appropriate congressional

			 committees a report on the implementation of this section for the prior

			 year.

					(d)Authorization of

			 appropriationsThere are authorized to be appropriated to the

			 Secretary to carry out this section $4,000,000 for each of the fiscal years

			 2006 and 2007.

					CEnhanced criminal

			 penalties for methamphetamine production and trafficking

				231.Smuggling

			 methamphetamine or methamphetamine precursor chemicals into the United States

			 while using facilitated entry programs

					(a)Enhanced prison

			 sentenceThe sentence of imprisonment imposed on a person

			 convicted of an offense under the Controlled Substances Act (21 U.S.C. 801 et

			 seq.) or the Controlled Substances Import and Export Act (21 U.S.C. 951 et

			 seq.), involving methamphetamine or any listed chemical that is defined in

			 section 102(33) of the Controlled Substances Act (21 U.S.C. 802(33), shall, if

			 the offense is committed under the circumstance described in subsection (b), be

			 increased by a consecutive term of imprisonment of not more than 15

			 years.

					(b)CircumstancesFor

			 purposes of subsection (a), the circumstance described in this subsection is

			 that the offense described in subsection (a) was committed by a person

			 who—

						(1)was enrolled in,

			 or who was acting on behalf of any person or entity enrolled in, any dedicated

			 commuter lane, alternative or accelerated inspection system, or other

			 facilitated entry program administered or approved by the Federal Government

			 for use in entering the United States; and

						(2)committed the

			 offense while entering the United States, using such lane, system, or

			 program.

						(c)Permanent

			 ineligibilityAny person whose term of imprisonment is increased

			 under subsection (a) shall be permanently and irrevocably barred from being

			 eligible for or using any lane, system, or program described in subsection

			 (b)(1).

					232.Manufacturing

			 controlled substances on Federal propertySubsection (b) of section 401 of the

			 Controlled Substances Act (21 U.S.C. 841(b)) is amended in paragraph (5) by

			 inserting or manufacturing after

			 cultivating.

				233.Increased

			 punishment for methamphetamine kingpinsSection 408 of the Controlled Substances Act

			 (21 U.S.C. 848) is amended by adding at the end the following:

					

						(s)Special

				provision for methamphetamineFor the purposes of subsection (b), in the

				case of continuing criminal enterprise involving methamphetamine or its salts,

				isomers, or salts of isomers, paragraph (2)(A) shall be applied by substituting

				200 for 300, and paragraph (2)(B) shall be

				applied by substituting $5,000,000 for $10 million

				dollars.

						.

				234.New

			 child-protection criminal enhancement

					(a)In

			 GeneralThe Controlled Substances Act is amended by inserting

			 after section 419 (21 U.S.C. 860) the following:

						

							419.Consecutive sentence for manufacturing or distributing, or

		  possessing with intent to manufacture or distribute, methamphetamine on

		  premises where children are present or resideWhoever violates section 401(a)(1) by

				manufacturing or distributing, or possessing with intent to manufacture or

				distribute, methamphetamine or its salts, isomers or salts of isomers on

				premises in which an individual who is under the age of 18 years is present or

				resides, shall, in addition to any other sentence imposed, be imprisoned for a

				period of any term of years but not more than 20 years, subject to a fine, or

				both.

							.

					(b)Clerical

			 amendmentThe table of contents of the Comprehensive Drug Abuse

			 Prevention and Control Act of 1970 is amended by inserting after the item

			 relating to section 419 the following new item:

						

							

								Sec. 419a. Consecutive sentence for

				manufacturing or distributing, or possessing with intent to manufacture or

				distribute, methamphetamine on premises where children are present or

				reside.

							

							.

					235.Amendments to

			 certain sentencing court reporting requirementsSection 994(w) of title 28, United States

			 Code, is amended—

					(1)in paragraph

			 (1)—

						(A)by inserting

			 , in a format approved and required by the Commission, after

			 submits to the Commission;

						(B)in subparagraph (B)—

							(i)by

			 inserting written before statement of reasons;

			 and

							(ii)by

			 inserting and which shall be stated on the written statement of reasons

			 form issued by the Judicial Conference and approved by the United States

			 Sentencing Commission after applicable guideline range;

			 and

							(C)by adding at the

			 end the following:

							

								The

				information referred to in subparagraphs (A) through (F) shall be submitted by

				the sentencing court in a format approved and required by the

				Commission.;

				and

						(2)in paragraph (4),

			 by striking may assemble or maintain in electronic form that include

			 any and inserting itself may assemble or maintain in electronic

			 form as a result of the.

					236.Semiannual

			 reports to Congress

					(a)In

			 generalThe Attorney General

			 shall, on a semiannual basis, submit to the congressional committees and

			 organizations specified in subsection (b) reports that—

						(1)describe the

			 allocation of the resources of the Drug Enforcement Administration and the

			 Federal Bureau of Investigation for the investigation and prosecution of

			 alleged violations of the Controlled Substances Act involving methamphetamine;

			 and

						(2)the measures being

			 taken to give priority in the allocation of such resources to such violations

			 involving—

							(A)persons alleged to

			 have imported into the United States substantial quantities of methamphetamine

			 or scheduled listed chemicals (as defined pursuant to the amendment made by

			 section 711(a)(1));

							(B)persons alleged to

			 have manufactured methamphetamine; and

							(C)circumstances in

			 which the violations have endangered children.

							(b)Congressional

			 committeesThe congressional committees and organizations

			 referred to in subsection (a) are—

						(1)in the House of

			 Representatives, the Committee on the Judiciary, the Committee on Energy and

			 Commerce, and the Committee on Government Reform; and

						(2)in the Senate, the Committee on the

			 Judiciary, the Committee on Commerce, Science, and Transportation, and the

			 Caucus on International Narcotics Control.

						DEnhanced

			 environmental regulation of methamphetamine byproducts

				241.Biennial report

			 to Congress on agency designations of by-products of methamphetamine

			 laboratories as hazardous materialsSection 5103 of title 49, Unites States

			 Code, is amended by adding at the end the following:

					

						(d)Biennial

				reportThe Secretary of

				Transportation shall submit to the Committee on Transportation and

				Infrastructure of the House of Representatives and the Senate Committee on

				Commerce, Science, and Transportation a biennial report providing information

				on whether the Secretary has designated as hazardous materials for purposes of

				chapter 51 of such title all by-products of the methamphetamine-production

				process that are known by the Secretary to pose an unreasonable risk to health

				and safety or property when transported in commerce in a particular amount and

				form.

						.

				242.Methamphetamine

			 production reportSection 3001

			 of the Solid Waste Disposal Act (42 U.S.C. 6921) is amended at the end by

			 adding the following:

					

						(j)Methamphetamine

				productionNot later than every 24 months, the Administrator

				shall submit to the Committee on Energy and Commerce of the House of

				Representatives and the Committee on Environment and Public Works of the Senate

				a report setting forth information collected by the Administrator from law

				enforcement agencies, States, and other relevant stakeholders that identifies

				the byproducts of the methamphetamine production process and whether the

				Administrator considers each of the byproducts to be a hazardous waste pursuant

				to this section and relevant

				regulations.

						.

				243.Cleanup

			 costs

					(a)In

			 generalSection 413(q) of the

			 Controlled Substances Act (21 U.S.C. 853(q)) is amended—

						(1)in the matter

			 preceding paragraph (1), by inserting , the possession, or the

			 possession with intent to distribute,  after

			 manufacture; and

						(2)in

			 paragraph (2), by inserting , or on premises or in property that the

			 defendant owns, resides, or does business in after by the

			 defendant.

						(b)Savings

			 clauseNothing in this

			 section shall be interpreted or construed to amend, alter, or otherwise affect

			 the obligations, liabilities and other responsibilities of any person under any

			 Federal or State environmental laws.

					EAdditional programs

			 and activities

				251.Improvements to

			 Department of Justice drug court grant programSection 2951 of the Omnibus Crime Control

			 and Safe Streets Act of 1968 (42 U.S.C. 3797u) is amended by adding at the end

			 the following new subsection:

					

						(c)Mandatory drug

				testing and mandatory sanctions

							(1)Mandatory

				testingGrant amounts under this part may be used for a drug

				court only if the drug court has mandatory periodic testing as described in

				subsection (a)(3)(A). The Attorney General shall, by prescribing guidelines or

				regulations, specify standards for the timing and manner of complying with such

				requirements. The standards—

								(A)shall ensure

				that—

									(i)each participant is tested for every

				controlled substance that the participant has been known to abuse, and for any

				other controlled substance the Attorney General or the court may require;

				and

									(ii)the testing is

				accurate and practicable; and

									(B)may require approval of the drug testing

				regime to ensure that adequate testing occurs.

								(2)Mandatory

				sanctionsThe Attorney General shall, by prescribing guidelines

				or regulations, specify that grant amounts under this part may be used for a

				drug court only if the drug court imposes graduated sanctions that increase

				punitive measures, therapeutic measures, or both whenever a participant fails a

				drug test. Such sanctions and measures may include, but are not limited to, one

				or more of the following:

								(A)Incarceration.

								(B)Detoxification

				treatment.

								(C)Residential

				treatment.

								(D)Increased time in

				program.

								(E)Termination from

				the program.

								(F)Increased drug

				screening requirements.

								(G)Increased court

				appearances.

								(H)Increased

				counseling.

								(I)Increased

				supervision.

								(J)Electronic

				monitoring.

								(K)In-home

				restriction.

								(L)Community

				service.

								(M)Family

				counseling.

								(N)Anger management

				classes.

								.

				252.Drug courts

			 fundingSection 1001(25)(A) of

			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.

			 2591(25)(A)) is amended by adding at the end the following:

					

						(v)$70,000,000 for

				fiscal year

				2006.

						.

				253.Feasibility

			 study on Federal drug courtsThe Attorney General shall, conduct a

			 feasibility study on the desirability of a drug court program for Federal

			 offenders who are addicted to controlled substances. The Attorney General

			 lower-level, non-violate report the results of that study to Congress not later

			 than June 30, 2006.

				254.Grants to hot

			 spot areas to reduce availability of methamphetamineTitle I of the Omnibus Crime Control and

			 Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended by adding at the

			 end the following:

					

						IIConfronting use of

				methamphetamine 

							2996.Authority to

				make grants to address public safety and methamphetamine manufacturing, sale,

				and use in hot spots

								(a)Purpose and

				Program Authority

									(1)PurposeIt

				is the purpose of this part to assist States—

										(A)to carry out

				programs to address the manufacture, sale, and use of methamphetamine drugs;

				and

										(B)to improve the

				ability of State and local government institutions of to carry out such

				programs.

										(2)Grant

				authorizationThe Attorney General, through the Bureau of Justice

				Assistance in the Office of Justice Programs may make grants to States to

				address the manufacture, sale, and use of methamphetamine to enhance public

				safety.

									(3)Grant projects

				to address methamphetamine manufacture sale and useGrants made

				under subsection (a) may be used for programs, projects, and other activities

				to—

										(A)investigate, arrest

				and prosecute individuals violating laws related to the use, manufacture, or

				sale of methamphetamine;

										(B)reimburse the Drug

				Enforcement Administration for expenses related to the clean up of

				methamphetamine clandestine labs;

										(C)support State and

				local health department and environmental agency services deployed to address

				methamphetamine; and

										(D)procure equipment,

				technology, or support systems, or pay for resources, if the applicant for such

				a grant demonstrates to the satisfaction of the Attorney General that

				expenditures for such purposes would result in the reduction in the use, sale,

				and manufacture of methamphetamine.

										2997.FundingThere are authorized to be appropriated to

				carry out this part $99,000,000 for each fiscal year 2006, 2007, 2008, 2009,

				and

				2010.

							.

				255.Grants for programs

			 for drug-endangered children

					(a)In

			 GeneralThe Attorney General

			 shall make grants to States for the purpose of carrying out programs to provide

			 comprehensive services to aid children who are living in a home in which

			 methamphetamine or other controlled substances are unlawfully manufactured,

			 distributed, dispensed, or used.

					(b)Certain

			 RequirementsThe Attorney General shall ensure that the services

			 carried out with grants under subsection (a) include the following:

						(1)Coordination among law enforcement

			 agencies, prosecutors, child protective services, social services, health care

			 services, and any other services determined to be appropriate by the Attorney

			 General to provide assistance regarding the problems of children described in

			 subsection (a).

						(2)Transition of

			 children from toxic or drug-endangering environments to appropriate residential

			 environments.

						(c)Authorization of

			 appropriationsFor the purpose of carrying out this section,

			 there are authorized to be appropriated $20,000,000 for each of the fiscal

			 years 2006 and 2007. Amounts appropriated under the preceding sentence shall

			 remain available until expended.

					256.Authority to award

			 competitive grants to address methamphetamine use by pregnant and parenting

			 women offenders

					(a)Purpose and

			 program authority

						(1)Grant

			 authorizationThe Attorney General may award competitive grants

			 to address the use of methamphetamine among pregnant and parenting women

			 offenders to promote public safety, public health, family permanence and well

			 being.

						(2)Purposes and

			 program authorityGrants awarded under this section shall be used

			 to facilitate or enhance and collaboration between the criminal justice, child

			 welfare, and State substance abuse systems in order to carry out programs to

			 address the use of methamphetamine drugs by pregnant and parenting women

			 offenders.

						(b)DefinitionsIn

			 this section, the following definitions shall apply:

						(1)Child welfare

			 agencyThe term child welfare agency means the

			 State agency responsible for child and/or family services and welfare.

						(2)Criminal justice

			 agencyThe term criminal justice agency means an

			 agency of the State or local government or its contracted agency that is

			 responsible for detection, arrest, enforcement, prosecution, defense,

			 adjudication, incarceration, probation, or parole relating to the violation of

			 the criminal laws of that State or local government.

						(c)Applications

						(1)In

			 generalNo grant may be awarded under this section unless an

			 application has been submitted to, and approved by, the Attorney

			 General.

						(2)ApplicationAn

			 application for a grant under this section shall be submitted in such form, and

			 contain such information, as the Attorney General, may prescribe by regulation

			 or guidelines.

						(3)Eligible

			 entitiesThe Attorney General shall make grants to States,

			 territories, and Indian Tribes. Applicants must demonstrate extensive

			 collaboration with the State criminal justice agency and child welfare agency

			 in the planning and implementation of the program.

						(4)ContentsIn

			 accordance with the regulations or guidelines established by the Attorney

			 General in consultation with the Secretary of Health and Human Services, each

			 application for a grant under this section shall contain a plan to expand the

			 State's services for pregnant and parenting women offenders who are pregnant

			 women and/or women with dependent children for the use of methamphetamine or

			 methamphetamine and other drugs and include the following in the plan:

							(A)A description of

			 how the applicant will work jointly with the State criminal justice and child

			 welfare agencies needs associated with the use of methamphetamine or

			 methamphetamine and other drugs by pregnant and parenting women offenders to

			 promote family stability and permanence.

							(B)A description of

			 the nature and the extent of the problem of methamphetamine use by pregnant and

			 parenting women offenders.

							(C)A certification

			 that the State has involved counties and other units of local government, when

			 appropriate, in the development, expansion, modification, operation or

			 improvement of proposed programs to address the use, manufacture, or sale of

			 methamphetamine.

							(D)A certification

			 that funds received under this section will be used to supplement, not

			 supplant, other Federal, State, and local funds.

							(E)A description of

			 clinically appropriate practices and procedures to—

								(i)screen and assess

			 pregnant and parenting women offenders for addiction to methamphetamine and

			 other drugs;

								(ii)when

			 clinically appropriate for both the women and children, provide family

			 treatment for pregnant and parenting women offenders, with clinically

			 appropriate services in the same location to promote family permanence and self

			 sufficiency; and

								(iii)provide for a

			 process to enhance or ensure the abilities of the child welfare agency,

			 criminal justice agency and State substance agency to work together to re-unite

			 families when appropriate in the case where family treatment is not

			 provided.

								(d)Period of

			 grantThe grant shall be a three-year grant. Successful

			 applicants may reapply for only one additional three-year funding cycle and the

			 Attorney General may approve such applications.

					(e)Performance

			 accountability; reports and evaluations

						(1)ReportsSuccessful

			 applicants shall submit to the Attorney General a report on the activities

			 carried out under the grant at the end of each fiscal year.

						(2)EvaluationsNot

			 later than 12 months at the end of the 3 year funding cycle under this section,

			 the Attorney General shall submit a report to the appropriate committees of

			 jurisdiction that summarizes the results of the evaluations conducted by

			 recipients and recommendations for further legislative action.

						IIIReducing Crime

			 and Terrorism at America’s Seaports

			301.Short

			 titleThis title may be cited

			 as the Reducing Crime and Terrorism at

			 America’s Seaports Act of 2005.

			302.Entry by false

			 pretenses to any seaport

				(a)In

			 generalSection 1036 of title 18, United States Code, is

			 amended—

					(1)in subsection

			 (a)—

						(A)in paragraph (2),

			 by striking or at the end;

						(B)by redesignating

			 paragraph (3) as paragraph (4); and

						(C)by inserting after

			 paragraph (2) the following:

							

								(3)any secure or

				restricted area of any seaport, designated as secure in an approved security

				plan, as required under section 70103 of title 46, United States Code, and the

				rules and regulations promulgated under that section;

				or

								;

						(2)in subsection

			 (b)(1), by striking 5 years and inserting 10

			 years;

					(3)in subsection

			 (c)(1), by inserting , captain of the seaport, after

			 airport authority; and

					(4)by striking the

			 section heading and inserting the following:

						

							1036.Entry by false

				pretenses to any real property, vessel, or aircraft of the United States or

				secure area of any airport or

				seaport

							.

					(b)Technical and

			 conforming amendmentThe table of sections for chapter 47 of

			 title 18 is amended by striking the matter relating to section 1036 and

			 inserting the following:

					

						

							1036. Entry by false pretenses to any real

				property, vessel, or aircraft of the United States or secure area of any

				airport or

				seaport.

						

						.

				(c)Definition of

			 seaportChapter 1 of title 18, United States Code, is amended by

			 adding at the end the following:

					

						26.Definition of

				seaportAs used in this title,

				the term seaport means all piers, wharves, docks, and similar

				structures, adjacent to any waters subject to the jurisdiction of the United

				States, to which a vessel may be secured, including areas of land, water, or

				land and water under and in immediate proximity to such structures, buildings

				on or contiguous to such structures, and the equipment and materials on such

				structures or in such

				buildings.

						.

				(d)Technical and

			 conforming amendmentThe table of sections for chapter 1 of title

			 18 is amended by inserting after the matter relating to section 25 the

			 following:

					

						

							26. Definition of

				seaport.

						

						.

				303.Criminal

			 sanctions for failure to heave to, obstruction of boarding, or providing false

			 information

				(a)OffenseChapter

			 109 of title 18, United States Code, is amended by adding at the end the

			 following:

					

						2237.Criminal

				sanctions for failure to heave to, obstruction of boarding, or providing false

				information

							(a)(1)It shall be unlawful for

				the master, operator, or person in charge of a vessel of the United States, or

				a vessel subject to the jurisdiction of the United States, to knowingly fail to

				obey an order by an authorized Federal law enforcement officer to heave to that

				vessel.

								(2)It shall be unlawful for any person

				on board a vessel of the United States, or a vessel subject to the jurisdiction

				of the United States, to—

									(A)forcibly resist, oppose, prevent,

				impede, intimidate, or interfere with a boarding or other law enforcement

				action authorized by any Federal law or to resist a lawful arrest; or

									(B)provide materially false information

				to a Federal law enforcement officer during a boarding of a vessel regarding

				the vessel’s destination, origin, ownership, registration, nationality, cargo,

				or crew.

									(b)Any person who

				intentionally violates this section shall be fined under this title or

				imprisoned for not more than 5 years, or both.

							(c)This section does

				not limit the authority of a customs officer under section 581 of the

				Tariff Act of 1930 (19 U.S.C. 1581),

				or any other provision of law enforced or administered by the Secretary of the

				Treasury or the Secretary of Homeland Security, or the authority of any Federal

				law enforcement officer under any law of the United States, to order a vessel

				to stop or heave to.

							(d)A foreign nation

				may consent or waive objection to the enforcement of United States law by the

				United States under this section by radio, telephone, or similar oral or

				electronic means. Consent or waiver may be proven by certification of the

				Secretary of State or the designee of the Secretary of State.

							(e)In this

				section—

								(1)the term

				Federal law enforcement officer has the meaning given the term in

				section 115(c);

								(2)the term

				heave to means to cause a vessel to slow, come to a stop, or

				adjust its course or speed to account for the weather conditions and sea state

				to facilitate a law enforcement boarding;

								(3)the term

				vessel subject to the jurisdiction of the United States has the

				meaning given the term in section 2 of the Maritime Drug Law Enforcement Act

				(46 U.S.C. App. 1903); and

								(4)the term

				vessel of the United States has the meaning given the term in

				section 2 of the Maritime Drug Law Enforcement Act (46 U.S.C. App.

				1903).

								.

				(b)Conforming

			 amendmentThe table of sections for chapter 109, title 18, United

			 States Code, is amended by inserting after the item for section 2236 the

			 following:

					

						

							2237. Criminal sanctions for failure to

				heave to, obstruction of boarding, or providing false

				information.

						

						.

				304.Criminal

			 sanctions for violence against maritime navigation, placement of destructive

			 devices

				(a)Placement of

			 destructive devicesChapter 111 of title 18, United States Code,

			 as amended by subsection (a), is further amended by adding at the end the

			 following:

					

						2282A.Devices or

				dangerous substances in waters of the United States likely to destroy or damage

				ships or to interfere with maritime commerce

							(a)A person who

				knowingly places, or causes to be placed, in navigable waters of the United

				States, by any means, a device or dangerous substance which is likely to

				destroy or cause damage to a vessel or its cargo, cause interference with the

				safe navigation of vessels, or interference with maritime commerce (such as by

				damaging or destroying marine terminals, facilities, or any other marine

				structure or entity used in maritime commerce) with the intent of causing such

				destruction or damage, interference with the safe navigation of vessels, or

				interference with maritime commerce shall be fined under this title or

				imprisoned for any term of years, or for life; or both.

							(b)A person who

				causes the death of any person by engaging in conduct prohibited under

				subsection (a) may be punished by death.

							(c)Nothing in this

				section shall be construed to apply to otherwise lawfully authorized and

				conducted activities of the United States Government.

							(d)In this

				section:

								(1)The term

				dangerous substance means any solid, liquid, or gaseous material

				that has the capacity to cause damage to a vessel or its cargo, or cause

				interference with the safe navigation of a vessel.

								(2)The term

				device means any object that, because of its physical, mechanical,

				structural, or chemical properties, has the capacity to cause damage to a

				vessel or its cargo, or cause interference with the safe navigation of a

				vessel.

								.

					(2)Conforming

			 amendmentThe table of sections for chapter 111 of title 18,

			 United States Code, as amended by subsection (b), is further amended by adding

			 after the item related to section 2282 the following:

						

							

								2282A. Devices or dangerous substances in

				waters of the United States likely to destroy or damage ships or to interfere

				with maritime

				commerce.

							

							.

					(b)Violence against

			 maritime navigation

					(1)In

			 generalChapter 111 of title 18, United States Code as amended by

			 subsections (a) and (c), is further amended by adding at the end the

			 following:

						

							2282B.Violence

				against aids to maritime navigationWhoever intentionally destroys, seriously

				damages, alters, moves, or tampers with any aid to maritime navigation

				maintained by the Saint Lawrence Seaway Development Corporation under the

				authority of section 4 of the Act of May 13, 1954 (33 U.S.C. 984), by the Coast

				Guard pursuant to section 81 of title 14, United States Code, or lawfully

				maintained under authority granted by the Coast Guard pursuant to section 83 of

				title 14, United States Code, if such act endangers or is likely to endanger

				the safe navigation of a ship, shall be fined under this title or imprisoned

				for not more than 20 years, or

				both.

							.

					(2)Conforming

			 amendmentThe table of sections for chapter 111 of title 18,

			 United States Code, as amended by subsections (b) and (d) is further amended by

			 adding after the item related to section 2282A the following:

						

							

								2282B. Violence against aids to maritime

				navigation.

							

							.

					305.Transportation

			 of dangerous materials and terrorists

				(a)Transportation

			 of dangerous materials and terroristsChapter 111 of title 18, as

			 amended by section 305, is further amended by adding at the end the

			 following:

					

						2283.Transportation

				of explosive, biological, chemical, or radioactive or nuclear

				materials

							(a)In

				generalWhoever knowingly transports aboard any vessel within the

				United States and on waters subject to the jurisdiction of the United States or

				any vessel outside the United States and on the high seas or having United

				States nationality an explosive or incendiary device, biological agent,

				chemical weapon, or radioactive or nuclear material, knowing that any such item

				is intended to be used to commit an offense listed under section

				2332b(g)(5)(B), shall be fined under this title or imprisoned for any term of

				years or for life, or both.

							(b)Causing

				deathAny person who causes the death of a person by engaging in

				conduct prohibited by subsection (a) may be punished by death.

							(c)DefinitionsIn

				this section:

								(1)Biological

				agentThe term biological agent means any biological

				agent, toxin, or vector (as those terms are defined in section 178).

								(2)By-product

				materialThe term by-product material has the

				meaning given that term in section 11(e) of the Atomic Energy Act of 1954 (42 U.S.C.

				2014(e)).

								(3)Chemical

				weaponThe term chemical weapon has the meaning

				given that term in section 229F(1).

								(4)Explosive or

				incendiary deviceThe term explosive or incendiary

				device has the meaning given the term in section 232(5) and includes

				explosive materials, as that term is defined in section 841(c) and explosive as

				defined in section 844(j).

								(5)Nuclear

				materialThe term nuclear material has the meaning

				given that term in section 831(f)(1).

								(6)Radioactive

				materialThe term radioactive material means—

									(A)source material

				and special nuclear material, but does not include natural or depleted

				uranium;

									(B)nuclear by-product

				material;

									(C)material made

				radioactive by bombardment in an accelerator; or

									(D)all refined

				isotopes of radium.

									(7)Source

				materialThe term source material has the meaning

				given that term in section 11(z) of the Atomic

				Energy Act of 1954 (42 U.S.C. 2014(z)).

								(8)Special nuclear

				materialThe term special nuclear material has the

				meaning given that term in section 11(aa) of the

				Atomic Energy Act of 1954 (42 U.S.C.

				2014(aa)).

								2284.Transportation

				of terrorists

							(a)In

				generalWhoever knowingly and intentionally transports any

				terrorist aboard any vessel within the United States and on waters subject to

				the jurisdiction of the United States or any vessel outside the United States

				and on the high seas or having United States nationality, knowing that the

				transported person is a terrorist, shall be fined under this title or

				imprisoned for any term of years or for life, or both.

							(b)Defined

				termIn this section, the term terrorist means any

				person who intends to commit, or is avoiding apprehension after having

				committed, an offense listed under section

				2332b(g)(5)(B).

							.

				(b)Conforming

			 amendmentThe table of sections for chapter 111 of title 18,

			 United States Code, as amended by section 305, is further amended by adding at

			 the end the following:

					

						

							2283. Transportation of explosive,

				chemical, biological, or radioactive or nuclear materials.

							2284. Transportation of

				terrorists.

						

						.

				306.Destruction of,

			 or interference with, vessels or maritime facilities

				(a)In

			 generalTitle 18, United States Code, is amended by inserting

			 after chapter 111 the following:

					

						111ADestruction of,

				or interference with, vessels or maritime facilities

							

								Sec.

								2290. Jurisdiction and

				  scope.

								2291. Destruction of vessel or maritime

				  facility.

								2292. Imparting or conveying false

				  information.

							

							2290.Jurisdiction

				and scope

								(a)JurisdictionThere

				is jurisdiction, including extraterritorial jurisdiction, over an offense under

				this chapter if the prohibited activity takes place—

									(1)within the United

				States and within waters subject to the jurisdiction of the United States;

				or

									(2)outside United

				States and—

										(A)an offender or a

				victim is a national of the United States (as that term is defined under

				section 101(a)(22) of the Immigration and

				Nationality Act (8 U.S.C. 1101(a)(22));

										(B)the activity

				involves a vessel in which a national of the United States was on board;

				or

										(C)the activity

				involves a vessel of the United States (as that term is defined under section 2

				of the Maritime Drug Law Enforcement Act (46 U.S.C. App. 1903).

										(b)ScopeNothing

				in this chapter shall apply to otherwise lawful activities carried out by or at

				the direction of the United States Government.

								2291.Destruction of

				vessel or maritime facility

								(a)OffenseWhoever

				knowingly—

									(1)sets fire to,

				damages, destroys, disables, or wrecks any vessel;

									(2)places or causes

				to be placed a destructive device, as defined in section 921(a)(4), destructive

				substance, as defined in section 31(a)(3), or an explosive, as defined in

				section 844(j) in, upon, or near, or otherwise makes or causes to be made

				unworkable or unusable or hazardous to work or use, any vessel, or any part or

				other materials used or intended to be used in connection with the operation of

				a vessel;

									(3)sets fire to,

				damages, destroys, or disables or places a destructive device or substance in,

				upon, or near, any maritime facility, including any aid to navigation, lock,

				canal, or vessel traffic service facility or equipment;

									(4)interferes by

				force or violence with the operation of any maritime facility, including any

				aid to navigation, lock, canal, or vessel traffic service facility or

				equipment, if such action is likely to endanger the safety of any vessel in

				navigation;

									(5)sets fire to,

				damages, destroys, or disables or places a destructive device or substance in,

				upon, or near, any appliance, structure, property, machine, or apparatus, or

				any facility or other material used, or intended to be used, in connection with

				the operation, maintenance, loading, unloading, or storage of any vessel or any

				passenger or cargo carried or intended to be carried on any vessel;

									(6)performs an act of

				violence against or incapacitates any individual on any vessel, if such act of

				violence or incapacitation is likely to endanger the safety of the vessel or

				those on board;

									(7)performs an act of

				violence against a person that causes or is likely to cause serious bodily

				injury, as defined in section 1365(h)(3), in, upon, or near, any appliance,

				structure, property, machine, or apparatus, or any facility or other material

				used, or intended to be used, in connection with the operation, maintenance,

				loading, unloading, or storage of any vessel or any passenger or cargo carried

				or intended to be carried on any vessel;

									(8)communicates

				information, knowing the information to be false and under circumstances in

				which such information may reasonably be believed, thereby endangering the

				safety of any vessel in navigation; or

									(9)attempts or

				conspires to do anything prohibited under paragraphs (1) through (8),

									shall be

				fined under this title or imprisoned not more than 20 years, or both.(b)LimitationSubsection

				(a) shall not apply to any person that is engaging in otherwise lawful

				activity, such as normal repair and salvage activities, and the transportation

				of hazardous materials regulated and allowed to be transported under chapter 51

				of title 49.

								(c)PenaltyWhoever

				is fined or imprisoned under subsection (a) as a result of an act involving a

				vessel that, at the time of the violation, carried high-level radioactive waste

				(as that term is defined in section 2(12) of the Nuclear Waste Policy Act of 1982 (42 U.S.C.

				10101(12)) or spent nuclear fuel (as that term is defined in section 2(23) of

				the Nuclear Waste Policy Act of 1982

				(42 U.S.C. 10101(23)), shall be fined under this title, imprisoned for a term

				up to life, or both.

								(d)Penalty when

				death resultsWhoever is

				convicted of any crime prohibited by subsection (a) and intended to cause death

				by the prohibited conduct, if the conduct resulted in the death of any person,

				shall be subject also to the death penalty or to a term of imprisonment for a

				period up to life.

								(e)ThreatsWhoever

				knowingly and intentionally imparts or conveys any threat to do an act which

				would violate this chapter, with an apparent determination and will to carry

				the threat into execution, shall be fined under this title or imprisoned not

				more than 5 years, or both, and is liable for all costs incurred as a result of

				such threat.

								2292.Imparting or

				conveying false information

								(a)In

				generalWhoever imparts or conveys or causes to be imparted or

				conveyed false information, knowing the information to be false, concerning an

				attempt or alleged attempt being made or to be made, to do any act that would

				be a crime prohibited by this chapter or by chapter 111 of this title, shall be

				subject to a civil penalty of not more than $5,000, which shall be recoverable

				in a civil action brought in the name of the United States.

								(b)Malicious

				conductWhoever knowingly, intentionally, maliciously, or with

				reckless disregard for the safety of human life, imparts or conveys or causes

				to be imparted or conveyed false information, knowing the information to be

				false, concerning an attempt or alleged attempt to do any act which would be a

				crime prohibited by this chapter or by chapter 111 of this title, shall be

				fined under this title or imprisoned not more than 5 years.

								(c)Jurisdiction

									(1)In

				generalExcept as provided under paragraph (2), section 2290(a)

				shall not apply to any offense under this section.

									(2)JurisdictionJurisdiction

				over an offense under this section shall be determined in accordance with the

				provisions applicable to the crime prohibited by this chapter, or by chapter

				111 of this title, to which the imparted or conveyed false information relates,

				as applicable.

									2293.Bar to

				prosecution

								(a)In

				generalIt is a bar to prosecution under this chapter if—

									(1)the conduct in

				question occurred within the United States in relation to a labor dispute, and

				such conduct is prohibited as a felony under the law of the State in which it

				was committed; or

									(2)such conduct is

				prohibited as a misdemeanor, and not as a felony, under the law of the State in

				which it was committed.

									(b)DefinitionsIn

				this section:

									(1)Labor

				disputeThe term labor dispute has the same

				meaning given that term in section 13(c) of the Act to amend the Judicial Code

				and to define and limit the jurisdiction of courts sitting in equity, and for

				other purposes (29 U.S.C. 113(c), commonly known as the Norris-LaGuardia

				Act).

									(2)StateThe

				term State means a State of the United States, the District of

				Columbia, and any commonwealth, territory, or possession of the United

				States.

									.

				(b)Conforming

			 amendmentThe table of chapters at the beginning of title 18,

			 United States Code, is amended by inserting after the item for chapter 111 the

			 following:

					

						

							111A.Destruction of, or interference with, vessels or maritime

				  facilities2290

						

						.

				307.Theft of

			 interstate or foreign shipments or vessels

				(a)Theft of

			 interstate or foreign shipmentsSection 659 of title 18, United

			 States Code, is amended—

					(1)in the first

			 undesignated paragraph—

						(A)by inserting

			 trailer, after motortruck,;

						(B)by inserting

			 air cargo container, after aircraft,; and

						(C)by inserting

			 , or from any intermodal container, trailer, container freight station,

			 warehouse, or freight consolidation facility, after air

			 navigation facility;

						(2)in the fifth

			 undesignated paragraph, by striking in each case and all that

			 follows through or both the second place it appears and

			 inserting be fined under this title or imprisoned not more than 10

			 years, or both, but if the amount or value of such money, baggage, goods, or

			 chattels is less than $1,000, shall be fined under this title or imprisoned for

			 not more than 3 years, or both; and

					(3)by inserting after

			 the first sentence in the eighth undesignated paragraph the following:

			 For purposes of this section, goods and chattel shall be construed to be

			 moving as an interstate or foreign shipment at all points between the point of

			 origin and the final destination (as evidenced by the waybill or other shipping

			 document of the shipment), regardless of any temporary stop while awaiting

			 transshipment or otherwise..

					(b)Stolen

			 vessels

					(1)In

			 generalSection 2311 of title 18, United States Code, is amended

			 by adding at the end the following, as a new undesignated paragraph:

			 Vessel means any watercraft or other contrivance used or

			 designed for transportation or navigation on, under, or immediately above,

			 water..

					(2)Transportation

			 and sale of stolen vessels

						(A)TransportationSection

			 2312 of title 18, United States Code, is amended by striking motor

			 vehicle or aircraft and inserting motor vehicle, vessel, or

			 aircraft.

						(B)SaleSection

			 2313(a) of title 18, United States Code, is amended by striking motor

			 vehicle or aircraft and inserting motor vehicle, vessel, or

			 aircraft.

						(c)Review of

			 sentencing guidelinesPursuant to section 994 of title 28, United

			 States Code, the United States Sentencing Commission shall review the Federal

			 Sentencing Guidelines to determine whether sentencing enhancement is

			 appropriate for any offense under section 659 or 2311 of title 18, United

			 States Code, as amended by this title.

				(d)Annual report of

			 law enforcement activitiesThe Attorney General shall annually

			 submit to Congress a report, which shall include an evaluation of law

			 enforcement activities relating to the investigation and prosecution of

			 offenses under section 659 of title 18, United States Code, as amended by this

			 title.

				(e)Reporting of

			 cargo theftThe Attorney General shall take the steps necessary

			 to ensure that reports of cargo theft collected by Federal, State, and local

			 officials are reflected as a separate category in the Uniform Crime Reporting

			 System, or any successor system, by no later than December 31, 2006.

				308.Stowaways on

			 vessels or aircraftSection

			 2199 of title 18, United States Code, is amended by striking Shall be

			 fined under this title or imprisoned not more than one year, or both.

			 and inserting the following:

				

					(1)shall be fined

				under this title, imprisoned not more than 5 years, or both;

					(2)if the person

				commits an act proscribed by this section, with the intent to commit serious

				bodily injury, and serious bodily injury occurs (as defined under section 1365,

				including any conduct that, if the conduct occurred in the special maritime and

				territorial jurisdiction of the United States, would violate section 2241 or

				2242) to any person other than a participant as a result of a violation of this

				section, shall be fined under this title or imprisoned not more than 20 years,

				or both; and

					(3)if an individual

				commits an act proscribed by this section, with the intent to cause death, and

				if the death of any person other than a participant occurs as a result of a

				violation of this section, shall be fined under this title, imprisoned for any

				number of years or for life, or

				both.

					.

			309.Bribery

			 affecting port security

				(a)In

			 generalChapter 11 of title 18, United States Code, is amended by

			 adding at the end the following:

					

						226.Bribery

				affecting port security

							(a)In

				generalWhoever knowingly—

								(1)directly or

				indirectly, corruptly gives, offers, or promises anything of value to any

				public or private person, with intent to commit international terrorism or

				domestic terrorism (as those terms are defined under section 2331), to—

									(A)influence any

				action or any person to commit or aid in committing, or collude in, or allow,

				any fraud, or make opportunity for the commission of any fraud affecting any

				secure or restricted area or seaport; or

									(B)induce any official

				or person to do or omit to do any act in violation of the lawful duty of such

				official or person that affects any secure or restricted area or seaport;

				or

									(2)directly or

				indirectly, corruptly demands, seeks, receives, accepts, or agrees to receive

				or accept anything of value personally or for any other person or entity in

				return for—

									(A)being influenced

				in the performance of any official act affecting any secure or restricted area

				or seaport; and

									(B)knowing that such

				influence will be used to commit, or plan to commit, international or domestic

				terrorism,

									shall be

				fined under this title or imprisoned not more than 15 years, or both.(b)DefinitionIn

				this section, the term secure or restricted area means an area of

				a vessel or facility designated as secure in an approved security plan, as

				required under section 70103 of title 46, United States Code, and the rules and

				regulations promulgated under that

				section.

							.

				(b)Conforming

			 amendmentThe table of sections for chapter 11 of title 18,

			 United States Code, is amended by adding at the end the following:

					

						

							226. Bribery affecting port

				security.

						

						.

				310.Penalties for

			 smuggling goods into the United StatesThe third undesignated paragraph of section

			 545 of title 18, United States Code, is amended by striking 5

			 years and inserting 20 years.

			311.Smuggling goods

			 from the United States

				(a)In

			 generalChapter 27 of title 18, United States Code, is amended by

			 adding at the end the following:

					

						554.Smuggling goods

				from the United States

							(a)In

				generalWhoever fraudulently or knowingly exports or sends from

				the United States, or attempts to export or send from the United States, any

				merchandise, article, or object contrary to any law or regulation of the United

				States, or receives, conceals, buys, sells, or in any manner facilitates the

				transportation, concealment, or sale of such merchandise, article or object,

				prior to exportation, knowing the same to be intended for exportation contrary

				to any law or regulation of the United States, shall be fined under this title,

				imprisoned not more than 10 years, or both.

							(b)DefinitionIn

				this section, the term United States has the meaning given that

				term in section

				545.

							.

				(b)Conforming

			 amendmentThe chapter analysis for chapter 27 of title 18, United

			 States Code, is amended by adding at the end the following:

					

						

							554. Smuggling goods from the United

				States.

						

						.

				(c)Specified

			 unlawful activitySection 1956(c)(7)(D) of title 18, United

			 States Code, is amended by inserting section 554 (relating to smuggling

			 goods from the United States), before section 641 (relating to

			 public money, property, or records),.

				(d)Tariff Act of

			 1990Section 596 of the Tariff Act

			 of 1930 (19 U.S.C. 1595a) is amended by adding at the end the

			 following:

					

						(d)Merchandise

				exported or sent from the United States or attempted to be exported or sent

				from the United States contrary to law, or the proceeds or value thereof, and

				property used to facilitate the exporting or sending of such merchandise, the

				attempted exporting or sending of such merchandise, or the receipt, purchase,

				transportation, concealment, or sale of such merchandise prior to exportation

				shall be seized and forfeited to the United

				States.

						.

				(e)Removing goods

			 from customs custodySection 549 of title 18, United States Code,

			 is amended in the 5th paragraph by striking two years and

			 inserting 10 years.

				

